Filed 05/12/21 Pagei1ofi

  

Se

ald Wo

te lle ae NCW is Gnd

Tue sutered Ts WS WA) uk. all sexe yao .

TK 6H new and o> clakt abuse Veporeck te pro

Lpha~ -— Des on Hours, tens ger, As a | sult ae dba?

he tes ne. oe “eu lus G2 Inte co cheate aren

Zk Wrsag Weer high and ee selex\ ,

Tre bloke d ahas cscoidk oust 4a peots, FT wb

Cewow bor Ms paceasks ekius ye to aL ebsld gurlacs

pores Lac Weg. Udsake as Ker rbot happowad tS WiQ_
t ska yert te me sof.

uohae Sx - QS iach Gv el
C “9 Sd Wad Frencts, FZ hese fD

£9, Oeos oat lost x
6st cisez Axes Vhosked uth aside (ko terechy

AP o
LT dak k wow ashe te ey es ZL sth of WwW
batten table and oy os Z reneaber wh Fppe (,

 

Flecse chew wpe BSA- they care hide

pam aN Wear ee 6

VU

Out

LSI
MNVG Sy

10 LOY
j

¥ 13g 34U
AdLdn

-4N09

qQ

WMIW4

60:6 WY 21 Av jaye
ds ij-

IU VAY )
